[J-53-2018]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 764 CAP
                                           :
                     Appellee              :   Appeal from the Order entered on
                                           :   January 4, 2018 in the Court of
                                           :   Common Pleas, York County,
               v.                          :   Criminal Division at. No. CP-67-CR-
                                           :   0001673-1995
                                           :
MARK NEWTON SPOTZ,                         :   SUBMITTED: July 2, 2018
                                           :
                     Appellant             :


                                      ORDER


PER CURIAM
         AND NOW, this 21st day of September, 2018, the Order of the Common Pleas

Court of York County dismissing Appellant’s PCRA petition as untimely filed is

AFFIRMED for the same reasons set forth in Commonwealth v. Spotz, 171 A.3d 675 (Pa.

2017).